THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 9 MM 2017
                                          :
                   Respondent             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
TYRONE LAMONT WILLIAMS,                   :
                                          :
                   Petitioner             :


                                     ORDER



PER CURIAM

      AND NOW, this 20th day of March, 2017, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.